Citation Nr: 1027629	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
prolactinoma (with a history of infertility).

2.  Entitlement to a compensable rating for herpes simplex virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that granted service connection and awarded a 10 percent rating 
for prolactinoma (with a history of infertility), effective May 
22, 2007; and continued a noncompensable rating for herpes 
simplex virus.  In April 2010, the Veteran testified before the 
Board at a hearing held at the RO.

At the April 2010 hearing, the Veteran sought to reopen a 
previously denied claim of entitlement to service connection for 
depression secondary to her service-connected disabilities.  As 
that claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears that additional treatment records may be outstanding.  
In April 2010, the Veteran testified that she attends two 
appointments once a month at the VA Medical Center (VAMC) in 
Denver, Colorado.  However, a review of the claims file shows 
that the most recent VA medical records are dated in February 
2009.  To aid in adjudication, any subsequent VA medical records 
should be obtained.

With respect to the Veteran's claim for an increased rating for 
prolactinoma, the Veteran was last afforded a VA genitourinary 
examination in August 2007.  However, in April 2010 the Veteran 
testified that she now is easily fatigued, irritable, has 
problems concentrating, has short-term memory loss, and suffers 
from mild constipation.  VA's duty to assist includes the conduct 
of a thorough and comprehensive medical examination.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not too old, it 
appears from the Veteran's April 2010 testimony that her 
condition has worsened since the date of the latest examination, 
the prudent and thorough course of action is to afford the 
Veteran a new VA examination to ascertain the current nature and 
severity of her prolactinoma.

With regard to the Veteran's claim for an increased rating for 
the herpes simplex, the Veteran was last afforded a VA 
dermatology examination in August 2007.  However, in April 2010 
the Veteran testified that she has flare-ups once a month during 
which she gets painful cold sores on her nose, cheekbones, and 
chin.  The Veteran testified that her condition causes exhaustion 
and fatigue, that she takes one Valtrex tablet daily, and that 
she uses over-the-counter Abreva.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical examination. 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not too old, it 
appears from the Veteran's April 2010 testimony that her 
condition may have worsened since the date of the latest 
examination, the prudent and thorough course of action is to 
afford the Veteran a new VA examination to ascertain the current 
nature and severity of her herpes simplex virus.

Finally, in June 2010, additional evidence in support of the 
Veteran's claim for an increased rating for the herpes simplex 
virus was submitted after her appeal had been certified to the 
Board.  38 C.F.R. § 19.37 (2009).  However, she did not submit a 
waiver of initial consideration of that evidence by the RO.  The 
Board finds that the RO should consider the additional medical 
evidence prior to the Board's appellate review of the issues on 
appeal.  Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003, 69 
Fed. Reg. 25177 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since February 2009.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected prolactinoma 
(with a history of infertility).  The claims 
file must be reviewed and that review should 
be noted in the examination report.  The 
examiner should discuss the clinical findings 
in relation to the pertinent evidence of 
record, including the Veteran's April 2010 
testimony and August 2007 VA examination.  
The examiner should indicate whether the 
Veteran's prolactinoma is manifested by 
current symptoms of fatigability, 
constipation, mental sluggishness, muscular 
weakness, mental disturbance, weight gain, 
cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance, bradycardia, or sleepiness.  The 
examiner should also state what impact, if 
any, the Veteran's prolactinoma has on her 
employment and daily living.

4.  Schedule a VA dermatology examination to 
determine the current nature and severity of 
the Veteran's service-connected herpes 
simplex virus.  If possible, the examination 
should be scheduled during a flare-up of the 
Veteran's skin condition.   The claims file 
must be reviewed and that review should be 
noted in the examination report.  The 
examiner should discuss the clinical findings 
in relation to the pertinent evidence of 
record, including the Veteran's April 2010 
testimony; photographs submitted in June 
2010; and August 2007 VA examination.  The 
examination report should indicate what 
percentage of the entire body and what 
percentage of exposed areas are affected by 
the herpes simplex virus.  The examiner 
should state whether intermittent systemic 
therapy or other immunosuppressive drugs are 
required, and if so, the duration of that 
treatment required during the past 12-month 
period.  The examiner should also provide 
measurements of the length, width, and number 
of any scars and state whether any scar is 
superficial and unstable, superficial and 
painful on examination, unstable or painful, 
or causes a limitation of function of the 
part affected.  The examiner should also 
state what impact, if any, the Veteran's 
herpes simplex virus has on her employment 
and daily living.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

